DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-11 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Wherein claim 1 recites “performing collision detecting on and loading…” in lines 2 and 6 is unclear. Being performed on what? It is unclear to where or what or how this method is performed. A hardware processor is not sufficient structure for this claim language. It is understood that there is some navigation device/display for loading on and displaying to a user. Appropriate correction is required. 
Further wherein claim 1 recites, “loading” in lines 2 and 6 is unclear. Where is this loaded? The claim is understood as some type of navigation device and display. 
Claims 6 and 11 are rejected by similar rationale of claim 1 above. 
Claims 2 and 7 are rejected by similar rationale for use of the terms “performing” and “loading”. 
Wherein claim 3 recites, “loading non-overlapped planned road names and an overlapped planned road name including a relatively higher priority level…” in the last three lines, is unclear. First when looking into the specification and figures of the application, there is no road names that are displayed that are overlapped [see figures 1 and 4]. The purpose of the invention appears to be for avoiding map labels from colliding with other labels or prevent overlapping. By definition, overlapping would normally refer to a label on top of another label, 
Further the claim also states “including a relatively higher priority level” however there is no standard for the basis of the priority. As stated, a priority level appears arbitrary. The specification even states that priority can be based on a broad range of attributes including just being selected by a user [Pub. ¶ 28]. The combination of an ambiguous priority level with an obscure concept, “overlapping”, creates confusion to the claim limitation. The language use also seems partly due to a foreign translation. Priority level is understood as a very broad limitation.
Claim 8 is rejected by same rationale of claim 3 above.
Claims 4 and 9 use similar language and are rejected by similar rationale of claim 3 above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performing and loading (information) without actually being applied to a system or physical structure for applying said method (abstract idea). As drafted, is understood as a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer device (the at least one hardware processor).
That is, other than reciting “at least one hardware processor” interpreting “data” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “hardware processor” language, “displaying road names” requires no more than writing road names on a piece of paper. “Performing collision detection” is merely looking at what was written and determining is any of the letter overlap or touch. There is no further steps that require anything that is significantly more. Further the additional element of “loading… road name data” is at most extra solution activity. The limitation does not provide any unexpected results or novel ideas. Further no display is even required, so “loading annotations of map contents” could also just be someone looking and studying a map. The claim lacks any additional elements that are significantly more. 
The additional elements of “priority levels” could simply be how close a road is to a turn on the route is or just street names of a route you would like to take. A person memorizing streets on a route to get to a location from a map would have given those street names priority and order 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application. The computing device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining/loading information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 6 and 11 are rejected by same rationale of claim 1 above.
Claims 2-5 and 7-10 do not overcome the 101 interpretations and are rejected as well. 

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170108342 (“Foreman”) in further view of US20100241975 (“Kinugawa”).

As per claim 1 Baxter discloses a method for displaying identified roads, comprising [1;56-60 displaying labels on a digital map, 6;24-26 labels of roads included]: 
(maps of area of interest)[4;48-52 map request processor, Fig. 1 map server] and priority 5levels of the planned road names [5;5-8 mapping software can resolve conflicts (with labels), 5;11-15 labels have ranking/priorities, Fig. 3]; and
 performing collision detecting on and loading annotations of other map contents [5;5-8 mapping software can resolve conflicts (with labels) by changing transparency level, selectively removing portions of labels (annotations), Fig. 3], wherein the other map contents are map contents in a navigation map except the 10navigation route [1;33-36 map data may include text labels and graphic labels…. to identify individual streets, areas, landmarks and other map elements], wherein the method is performed by at least one hardware processor [Fig. 1]. 
	Baxter is silent to navigation routes.
Kinugawa further discloses displaying planned road names [Fig. 5A-B], included in a navigation route [¶ 27 navigation device, ¶ 54 a guidance route calculating operation, a route guidance operation, map update…], with additionally other map contents that are map contents in a navigation map except the 10navigation route [¶ 40 name of natural feature, map-indicated objects]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Baxter with the teachings of Kinugawa for purposes of using map details for navigation route displays by indicating a path for a user to navigate, in a manner that is more easily recognizable by using better pertinent navigation information desired by the user. 


As per claim 256 Baxter discloses an apparatus for displaying road names, comprising: 
at least one processor [1;56-60 displaying labels on a digital map, 6;24-26 labels of roads included, Fig. 1]; and 
a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising [Fig. 1]:  
30performing collision detecting on and load planned road 16names according to planned road name data [4;48-52 map request processor, Fig. 1 map server] and priority levels of the planned road names [5;5-8 mapping software can resolve conflicts (with labels) by changing transparency level, selectively removing portions of labels (annotations), 5;11-15 labels have ranking/priorities, Fig. 3]; and 
performing collision detecting on and load annotations 5of other map contents [5;5-8 mapping software can resolve conflicts (with labels) by changing transparency level, selectively removing portions of labels (annotations), Fig. 3], wherein the other map contents are map contents in a navigation map except the navigation route [1;33-36 map data may include text labels and graphic labels…. to identify individual streets, areas, landmarks and other map elements].  
Baxter is silent to navigation routes.
Kinugawa further discloses displaying planned road names [Fig. 5A-B], included in a navigation route [¶ 27 navigation device, ¶ 54 a guidance route calculating operation, a route guidance operation, map update…], with additionally other map contents that are map contents in a navigation map except the 10navigation route [¶ 40 name of natural feature, map-indicated objects].


As per claim 11 Baxter discloses a non-transitory computer storage medium storing a computer program, which when executed by one or more processors, causes the one or more processors to perform 25operations, the operations comprising [Fig. 1]: 
performing collision detecting on and loading planned road names according to planned road name data [4;48-52 map request processor, 6;24-26 labels of roads included, Fig. 1 map server] and priority levels of the planned road names [5;5-8 mapping software can resolve conflicts (with labels), 5;11-15 labels have ranking/priorities, Fig. 3]; and
30performing collision detecting on and loading annotations of other map contents except the navigation 18route in a navigation map [1;33-36 map data may include text labels and graphic labels…. to identify individual streets, areas, landmarks and other map elements, 5;5-8 mapping software can resolve conflicts (with labels) by changing transparency level, selectively removing portions of labels (annotations), Fig. 3].
Baxter is silent to navigation routes.
Kinugawa further discloses displaying planned road names [Fig. 5A-B], included in a navigation route [¶ 27 navigation device, ¶ 54 a guidance route calculating operation, a route guidance operation, map update…], with additionally other map contents that are map [¶ 40 name of natural feature, map-indicated objects].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Baxter with the teachings of Kinugawa for purposes of using map details for navigation route displays by indicating a path for a user to navigate, in a manner that is more easily recognizable by using better pertinent navigation information desired by the user.

As per claims 2 and 7 Baxter discloses further wherein the performing collision detecting on and loading planned road names according to planned road name data and priority levels of the planned road names: 
acquiring the planned road name data and the priority levels of the planned road names (maps of desired area) [1;33-36 map data may include text labels and graphic labels…. to identify individual streets, 5;5-8 mapping software, 5;10-15 labels are ranked/prioritized], the planned road name data including the planned road names and coordinate regions of the planned road names [Fig. 2A-2B]; and 
performing collision detecting on and loading the planned road names according to the coordinate regions of the planned road names and the priority levels of the planned road names [5;9-11 determining which offending labels should be removed, mapping software may use ranking, Fig. 3 resolve the identified conflicts between labels].
Baxter is silent to navigation routes.
Kinugawa further discloses displaying planned road names [Fig. 5A-B], included in a navigation route [¶ 27 navigation device, ¶ 54 a guidance route calculating operation, a route guidance operation, map update…], with additionally other map contents that are map contents in a navigation map except the 10navigation route [¶ 40 name of natural feature, map-indicated objects].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Baxter with the teachings of Kinugawa for purposes of using map details for navigation route displays by indicating a path for a user to navigate, in a manner that is more easily recognizable by using better pertinent navigation information desired by the user.
As per claims 3  and 8 Baxter discloses further wherein the performing collision detecting on and loading the planned road names 30according to the coordinate regions of the planned road names and the priority levels of the planned road names 15comprises [as per previous claim rationale]: 
determining whether the coordinate regions corresponding to the planned road names overlap with each other, according to the coordinate regions of the planned 5road names [Fig. 3.306 Identify conflicts between labels at Zoom Level N-1]; and 
loading non-overlapped planned road names and an overlapped planned road name including a relatively higher priority level (based on desired Zoom level) on the navigation map (maps are understood as navigation maps) [5;5-8 mapping software can resolve conflicts (with labels) by changing transparency level, selectively removing portions of labels (annotations), Fig. 3.308 and 310, Resolve the identified conflicts between labels].  
As per claims 104 and 9 Baxter discloses further wherein the loading non-overlapped planned road names and an overlapped planned road name including a relatively higher priority 
probing a planned road name including a relatively lower 15priority level in the overlapped planned road names along a planned road included in the navigation route; and loading the planned road name including the relatively lower priority level in response to determining that a loading position is probed.  
Kinugawa further discloses probing a planned road name including a relatively lower 15priority level in the overlapped planned road names along a planned road included in the navigation route [¶ 27 navigation device, ¶ 54 a guidance route calculating operation, a route guidance operation, map update…, Fig. 5A-B (probing)]; and loading the planned road name including the relatively lower priority level in response to determining that a loading position is probed [Fig. 5A-B (probing), Fig. 10 redundant strings avoided (lower priority)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Baxter with the teachings of Kinugawa for purposes of using map details for navigation route displays by indicating a path for a user to navigate, in a manner that is more easily recognizable by using better pertinent navigation information desired by the user.
As per claims 5 and 10 Baxter discloses further wherein the annotations of the other map contents comprise at least one of a road name and a point of interest name of the other map contents [5;4-8 selectively removing portions of labels, etc.].  




Additional Art to Consider
Application Pub. No. US20180301111 (Park), discloses a navigation system with vectoring and options for user selected prioritizing of map features. Further the system shows the use of maps for navigation with vectors. This further teaches that routing with navigation systems are well known and that vehicle mapping is understood to be used with navigation routing systems and can be user adjusted to fit different priorities [see at least Fig. 7, Fig. 13-14 and Fig. 18]. This is similar to the Applicant’s invention for a vehicle routing from a navigation system with overlapping feature and prioritized options.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/Examiner, Art Unit 3662                                                                                                                                                                                            

/TUAN C TO/Primary Examiner, Art Unit 3662